NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0325n.06
                              Filed: June 9, 2008

                                          Case No. 05-6428

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

 UNITED STATES OF AMERICA,                              )
                                                        )
         Plaintiff-Appellee,                            )
                                                        )       ON APPEAL FROM THE
                 v.                                     )       UNITED STATES DISTRICT
                                                        )       COURT FOR THE WESTERN
 SCOTT CRAWFORD,                                        )       DISTRICT OF TENNESSEE
                                                        )
         Defendant-Appellant.                           )
                                                        )
 _______________________________________                )
                                                        )
                                                        )

BEFORE: BOGGS, Chief Judge; BATCHELDER and GRIFFIN, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Defendant Scott Crawford appeals his

sentence of 71 months, arising from guilty pleas to multiple counts of conspiracy in violation of 18

U.S.C. § 371, obstruction of justice in violation of 18 U.S.C. §§ 1510(a) and 1512(c)(2), bribery in

violation of 18 U.S.C. § 666(a)(2), aiding and abetting in violation of 18 U.S.C. § 2, possession of

a firearm with an altered or obliterated serial number in violation of 18 U.S.C. § 922(k), money

laundering in violation of 18 U.S.C. §§ 1956 and 1957, and bank larceny in violation of 18 U.S.C.

§ 2113(a). Crawford was also indicted on, but did not plead guilty to, counts of possession of

cocaine base with the intent to distribute and aiding and abetting in violation of 18 U.S.C. § 2 and

21 U.S.C. § 841(a)(1), and a count of conspiring to possess cocaine with the intent to distribute in

violation of 21 U.S.C. § 846. Crawford argues that the district court violated his right to a jury trial
by making factual findings using a preponderance-of-the-evidence standard, and also that the district

court imposed an unreasonable sentence. Because we conclude that none of Crawford’s arguments

are meritorious, we AFFIRM Crawford’s conviction and sentence.

                                        I. BACKGROUND

         At all times relevant to this case, Crawford was a Memphis attorney, who obtained his law

degree in 1994. In his law practice, Crawford focused on criminal defense and acting as a sports

agent.

         On two occasions, in June and July of 2002, Crawford laundered proceeds of drug sales

through his escrow account. The drug proceeds belonged to Patrick Maxwell, an ex-Memphis Police

Officer who has since pleaded guilty to a number of charges, including stealing and distributing

narcotics from the Memphis Police Department Property and Evidence Room. See United States v.

Maxwell, 233 F. App’x 433 (6th Cir. 2007) (affirming Maxwell’s 292-month sentence). Maxwell

wanted to invest in the stock market, but wanted to avoid the suspicion that would arise if he

deposited large sums of cash in a bank. So, through a third party, Maxwell would give the cash to

Crawford, who would deposit it in the escrow account for his legal practice. From this account,

Crawford would draw cashier’s checks payable to Prudential Securities. The cashier’s checks would

then be deposited in a brokerage account controlled by Maxwell. Both the third party and Crawford

would receive a fee for their “service.”

         In the first such “transaction,” $81,500 was deposited into Maxwell’s brokerage account; the

second transaction involved a deposit of $50,000. Crawford admits he suspected that this second

transaction involved proceeds from drug sales, but maintains he did not have a similar concern about

the first transaction. Crawford admits, however, that had he gone to trial, the evidence would have


                                                  2
established that he had been “willfully blind” to the source of the money.

        In 2003, as part of a separate criminal scheme, Crawford committed bank larceny by assisting

third parties in cashing checks that listed neither Crawford nor these other individuals as authorized

payees. The checks were made payable to medical services providers and were issued by the State

of Tennessee as part of the Criminal Injury Compensation Program, which is intended to defray the

pecuniary losses suffered by victims of crime or the dependents of deceased victims. As part of this

program, two of Crawford’s clients, Danyell Cannady and Yorel Allen, obtained checks meant to

cover medical services obtained by Cannady and Allen. Although the checks were made payable

to medical services providers, Crawford took the checks and, with Allen’s or Cannady’s signature,

deposited them into his law-related escrow account. From this account, Crawford drew counter

checks — bank checks for the use of customers making a withdrawal — which he and either Allen

or Cannady endorsed. Crawford then gave cash to Cannady and Allen for part of the amount of the

counter check and retained the rest, thus enabling them to convert checks for medical services into

cash that could be freely spent. In the case of Allen, Crawford received $5-6,000 that he claimed

Allen owed him for legal services; for cashing Cannady’s check, Crawford kept “a couple thousand

dollars” as a fee.

        In addition to the money laundering and bank larceny schemes, Crawford also obstructed

justice by bribing two Memphis Police officers, Lt. Clark and Det. Wright. In February of 2004,

Crawford entered into a number of schemes with these officers to manipulate the justice system to

the benefit of two of his clients, Jeffrey Holliday (“Holliday”) and Eric Holley (“Holley”).

Unfortunately for Crawford, these officers were undercover, and only posing as corrupt officers.

        One of these bribery schemes involved Crawford’s efforts to get a firearms charge against


                                                  3
Holley dismissed. Holley, a convicted felon, was arrested on February 8, 2004, after officers stopped

a car in which he was traveling and found inside the car a gun and a picture of Holley holding two

pistols, one of which resembled that gun. The scheme to get the case dismissed involved Crawford’s

giving Lt. Clark $10,000, in return for which Clark would remove the photographic evidence from

the evidence room and falsely report that it had been stolen. Also as part of the plan, Crawford

produced a juvenile with a “clean record” who, in a written statement transcribed by Det. Wright,

claimed ownership of the gun. Lt. Clark and Crawford explicitly discussed the fact that this

statement was false. As part of the sting operation the state court case against Holley was

dismissed,1 and the $10,000 bribe was delivered by Crawford in two installments — the first paid

by money withdrawn from Crawford’s bank account, and the second with money from both

Crawford and Holley.

         In another scheme, Lt. Clark agreed to convince federal prosecutors in a then-pending

criminal case that Holliday was entitled to a downward departure under U.S.S.G. § 5K1.1 for

fictitious assistance to law enforcement officers. Crawford and Clark agreed on a $7,500 bribe,

$3,500 of which Crawford delivered in cash. Yet another bribery scheme involved Lt. Clark’s

agreeing to set up one of Holliday’s fellow gang members whom Holliday wanted out of the way.

As part of this scheme, Crawford and Holliday supplied Clark with a pistol with the serial number

obliterated and two shipments of crack cocaine, one of 11.7 grams and the other of 10.7 grams.

         These activities resulted in two indictments against Crawford. The first, Case No. 04-20103

(“Case 1"), which named Crawford, Holley, and Holliday as defendants, charged Crawford with



         1
         It is not entirely clear whether the state court case was actually dismissed, or if a state authority merely told
Crawford that the case was (or was going to be) dismissed.

                                                            4
conspiracy, obstruction of justice, bribery, aiding and abetting, possession of a firearm with an

altered or obliterated serial number, and possession of cocaine base with intent to distribute. The

second indictment, Case No. 04-20150 (“Case 2"), charged Crawford with multiple counts of money

laundering and bank larceny.

       Crawford entered guilty pleas in both cases. In Case 1, he pleaded guilty to conspiracy,

obstruction of justice, bribery, aiding and abetting, and possession of a firearm with an altered or

obliterated serial number (Counts 2, 3, 4, 5, 6, 7, and 9). Crawford pleaded guilty to all counts in

Case 2, all of which were charges of money laundering and bank larceny (Counts 1-12; 13-15). A

fifteen-page statement of facts accompanied the plea.

       Crawford was sentenced to 71 months’ incarceration on each of the counts in Case 2 and

various of the counts of aiding and abetting, bribery, and obstruction of justice in Case 1, and 60

months on each of the remaining counts in Case 1, all of the terms of incarceration to be concurrent.

Crawford also was sentenced to three years’ supervised release and ordered to pay a $2,100 special

assessment. Id.

       II. THE DISTRICT COURT DID NOT ERR BY MAKING FACTUAL
       FINDINGS USING A PREPONDERANCE-OF-THE-EVIDENCE STANDARD

       We review de novo Crawford’s constitutional challenge to his sentence, United States v.

Beverly, 369 F.3d 516, 536 (6th Cir. 2004).

       Crawford argues that the district court’s improper use of judicial fact-finding violated his

right to a jury trial. He argues that, although he did admit to committing the underlying offenses of

money laundering, obstruction of justice, and bank larceny, he did not admit to certain facts used by

the district court to increase his guideline range. Crawford claims that these increases were



                                                 5
unconstitutional because (1) the judge improperly used the preponderance-of-the-evidence rather

than the beyond-a-reasonable-doubt fact-finding standard, and (2) the resulting sentence after

enhancements was beyond the “statutory maximum” for Apprendi purposes. With respect to the

latter, Crawford contends that Cunningham v. California, 127 S. Ct. 856 (2007), established that the

“statutory maximum” for Apprendi purposes, “is the guideline range which can be determined solely

based on the defendant’s admission or the jury verdict,” and he argues that the “statutory maximum”

for his money laundering charges was exceeded when the district court applied the base offense level

adjustments of U.S.S.G. § 2B1.1 (amount of funds laundered) and U.S.S.G. § 2S1.1(B)(1)(F)

(laundered funds were proceeds from illegal activity).

       Crawford clearly misconstrues the law. First, this court has “repeatedly held since Booker

that district judges can find the facts necessary to calculate the appropriate Guidelines range using

the same preponderance-of-the-evidence standard that governed prior to Booker.” United States v.

Ferguson, 456 F.3d 660, 665 (6th Cir. 2005). Second, Crawford’s characterization of what

constitutes the “statutory maximum,” and his argument based on that characterization, are without

support in the law. The Supreme Court has stated that “[t]his Court’s Sixth Amendment cases do

not automatically forbid a sentencing court to take account of factual matters not determined by a

jury and to increase the sentence in consequence.” Rita v. United States, 127 S. Ct. 2456, 2465-66

(2007). As we have explained:

       Cunningham addressed the question of whether, under California's sentencing
       scheme, a defendant may be sentenced to a term of imprisonment above the statutory
       maximum based on a fact not found by a jury or admitted by the defendant, but rather
       on the basis of facts that are found by a judge and established by a preponderance of
       the evidence. The Court answered in the negative, reaffirming its holding in
       Apprendi . . . that "any fact that increases the penalty for a crime beyond the
       prescribed statutory maximum must be submitted to a jury, and proved beyond a


                                                 6
       reasonable doubt."

United States v. Jeross, 521 F.3d 562, 583 (6th Cir. 2008) (quoting Cunningham, 127 S. Ct. at 864

(quoting Apprendi, 530 U.S. at 490)) (internal citations omitted).          Indeed, the problem in

Cunningham was not that the California sentencing system allowed judges to increase sentences

based on judge-found facts; it was that judges were not allowed to deviate from a statutorily

prescribed sentence unless they found facts justifying such a departure. Cunningham, 127 S. Ct. at

876. Under California’s system, prior to finding facts sufficient to justify an upward departure, the

trial judge had no discretion and was constrained by a true statutory maximum sentence. As the

Cunningham Court recognized, such a system is clearly different from the federal advisory system

in place post-Booker, which allows judges to exercise discretion within a range of statutorily

prescribed sentences. Id. Two of the many offenses to which Crawford pleaded guilty are money

laundering offenses; the statutory maximum sentences for these offenses — 20 years under 18 U.S.C.

§ 1956 and 10 years under 18 U.S.C. § 1957 — are well above Crawford’s total sentence of 71

months. His Apprendi-Cunningham argument is without merit.

         III. THE DISTRICT COURT IMPOSED A REASONABLE SENTENCE

       We review the district court’s imposition of a sentence for reasonableness — both procedural

and substantive. Gall v. United States, 128 S. Ct. 586, 597 (2007). To find a sentence procedurally

reasonable, we must “ensure that the district court committed no significant procedural error, such

as failing to calculate (or improperly calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on clearly erroneous

facts, or failing to adequately explain the chosen sentence — including an explanation for any

deviation from the Guidelines range.” Id. If the district court’s decision is procedurally sound, then


                                                  7
we review the substantive reasonableness of the sentence under an abuse-of-discretion standard, id.,

affording sentences within the applicable Guidelines range the presumption of reasonableness.

United States v. Vowell, 516 F.3d 503, 509 (6th Cir. 2008). We review the district court's application

of the Sentencing Guidelines de novo and the district court's findings of fact for clear error. United

States v. Davidson, 409 F.3d 304, 310 (6th Cir. 2005); United States v. Tocco, 306 F.3d 279, 284

(6th Cir. 2002).

       Crawford’s most serious challenge to the reasonableness of his sentence is that the district

court erred in computing his offense level for obstruction of justice. Specifically, he argues that the

district court erred in applying, via cross-reference, U.S.S.G. § 2X3.1, which is the guideline for the

offense of “accessory after the fact.” Crawford is mistaken.

       The starting point for determining the base offense level for Crawford’s obstruction of justice

charges is U.S.S.G. § 2J1.2 (2003). Subsection (a) of § 2J1.2 provides for a base offense level of

14. However, subsection (c) provides that “[i]f the offense involved obstructing the investigation

or prosecution of a criminal offense, apply § 2X3.1 (Accessory After the Fact) in respect to that

criminal offense, if the resulting criminal offense level is greater than that determined above.”

Crawford certainly obstructed the prosecution of a criminal offense, so without question, § 2X3.1

must be considered in determining the appropriate offense level. Section 2X3.1(a) provides that the

base offense level should be “6 levels lower than the offense level for the underlying offense.”

Application Note 1 to that guideline section defines "underlying offense" as including "the offense

as to which the defendant is convicted of being an accessory.”

       Crawford was convicted of obstructing the prosecution of Holley for possessing a firearm

after having been convicted of a felony. The applicable Guidelines section for Holley’s conduct is


                                                  8
U.S.S.G. § 2K2.1. Because Holley had two prior convictions for violent felonies, the district court

correctly recognized that the applicable base offense level for Holley’s offense was 24. §

2K2.1(a)(2) (2003). The district court applied § 2X3.1(a) to Crawford because the resulting offense

level of 18 is greater than the level 14 attributable to the offense of obstruction of justice.2

         Crawford argues that there is no evidence establishing that he knew Eric Holley had twice

been convicted of violent felonies, and therefore, pursuant to United States v. Shabazz, 263 F.3d 603

(6th Cir. 2001), absent a factual finding that he knew or reasonably should have known of these prior

convictions, the increase in Holley’s base offense level because of them cannot be used to calculate

the offense level for Crawford’s obstruction charges. Rather, Crawford insists, because he knew

only that Holley was a convicted felon, and thus a “prohibited person” under § 2K2.1(a)(6), the

proper base offense level for Holley’s conduct as applied to Crawford was 14.

         Crawford’s reliance on Shabazz is misplaced. The issue in Shabazz was whether, in

calculating the offense level for obstruction of justice, the district court could use the offense level,

including enhancements, for the offense whose investigation or prosecution the instant defendant had

obstructed, without first finding that the instant defendant knew or reasonably should have known

of the facts supporting those enhancements. Relying on Application Note 1to § 2X3.1 (“[a]pply the

base offense level [of the underlying offense] plus any applicable specific offense characteristics that

were known, or reasonably should have been known, by the defendant; see Application Note 10 of

the Commentary to § 1B1.3 (Relevant Conduct)”) and Application Note 10 of the Commentary to

§ 1B1.3 (“[i]n the case of . . . accessory after the fact, the conduct for which the defendant is



         2
          The district court also applied § 3B1.4, a two-level enhancement for the use of a minor to commit a crime,
bringing Crawford’s offense level on this count to 20.

                                                         9
accountable includes all conduct relevant to determining the offense level for the underlying offense

that was known or reasonably should have been known, by the defendant”), we held that a finding

of such knowledge was required.

        At issue in the case before us here, however, is Crawford’s insistence that the sentencing

court could not use Holley’s base offense level of 24 to calculate Crawford’s offense level because

Crawford did not have the requisite knowledge of Holley’s prior felony convictions. But Holley’s

prior felony convictions are intrinsic to the underlying offense itself; they are not comparable to facts

upon which enhancements may be based. Nor are those prior convictions “specific offense

characteristics,” to which Application Note 1 is limited. Finally, Application Note 10 does “not say

that . . . accountability is limited to conduct known or reasonably known; it merely states that . . .

accountability includes conduct ‘known’ or that ‘reasonably should have been known.’” United

States v. Girardi, 62 F.3d 943, 946 (7th Cir. 1995). Accordingly, we find no error in the district

court’s calculation of Crawford’s offense level for obstruction of justice.

        Crawford advances several additional arguments to support his claim that his sentence was

procedurally unreasonable, none of which we find persuasive. First, Crawford argues that the district

court made a number of errors in computing the base offense level for the money-laundering charges.

These arguments are all specious; Crawford specifically admitted — either in his plea or in the

Statement of Facts accompanying his plea — to all of the facts necessary to support the district

court’s sentence on these charges. Second, Crawford argues that he should have received a three-

level reduction under § 3B1.2 for a mitigating role in his offenses. But the district court explicitly

found that Crawford was not entitled to this reduction because the Statement of Facts accompanying

Crawford’s plea clearly established him as central to both the obstruction-of-justice and money-


                                                   10
laundering schemes and in this, the district court was clearly correct. Third, Crawford claims that

he should have received a three-level reduction for acceptance of responsibility under § 3E1.1, as

opposed to the two-level reduction that he actually received. This argument is entirely without merit:

Crawford was not entitled to the reduction because the government did not move for the additional

one-level reduction as is required under § 3E1.1; Crawford did not plead guilty until after the jury

had been selected in one of his trials; and Crawford was — and continues to be — inconsistent in

his acceptance of responsibility, claiming that his plea is a “best interest” plea. Fourth, Crawford

argues that he should have received a downward departure under § 5K2.16 for voluntarily telling

authorities about the money laundering, claiming that he had called an Assistant U.S. Attorney and

told him that he was suspicious of some of the money transactions he was carrying out. The record,

however, does not demonstrate that Crawford ever made this argument to the district court, and we

will not entertain it here. Furthermore, even if we were to address this argument, we will “not

review decisions of a district court not to depart downward unless the record reflects that the district

court was not aware of or did not understand its discretion to make such a departure.” United States

v. Puckett, 422 F.3d 340, 345 (6th Cir. 2005). Here, all indications show that the district court fully

appreciated the breadth of its discretion in all areas of sentencing. If the court was unaware of the

possible applicability of this particular departure, the fault lies with Crawford for failing to articulate

his argument to the court.

        Fifth, and finally, Crawford argues that the district court violated Fed. R. Crim. P. 32 by not

affirmatively ruling on a number of objections he offered to the Presentence Investigation Report.

Specifically, Crawford argues that the district court did not affirmatively rule on his objections to:

(1) the application of U.S.S.G. § 2K2.1 (the base offense level for the underlying offense in


                                                    11
calculating Crawford’s obstruction-of-justice offense level); (2) the application of U.S.S.G. § 3B1.4

(Use of a Minor to Commit a Crime); (3) the application of U.S.S.G. § 2B1.1 in calculating the

amount of loss relative to the money-laundering offenses (Amount of Loss Range $120,000 to

$200,000); (4) the application of U.S.S.G. § 2S1.1(b)(1) (Knowledge that Funds were Drug

Proceeds); and (5) the court’s failure to grant a departure under U.S.S.G. § 3B1.2 (Mitigating Role).

       Federal Rule of Criminal Procedure 32(i)(3)(B) requires that a sentencing court “must —

for any disputed portion of the presentence report or other controverted matter — rule on the dispute

or determine that a ruling is unnecessary either because the matter will not affect sentencing, or

because the court will not consider the matter in sentencing.” Rule 32, we have explained, "prohibits

a court faced with a dispute over sentencing factors from adopting the factual findings of the

presentence report without making factual determinations of its own." United States v. Lang, 333
F.3d 678, 681 (6th Cir. 2003). However, there is “no reason to require a district court to make

independent findings outside the PSR when the facts are undisputed.” Id. (quoting United States v.

Treadway, 328 F.3d 878, 886 (6th Cir. 2003)). District court errors under Rule 32 are subject to

harmless error analysis. See Fed. R. Crim. P. 52(a) ("any error, defect, irregularity, or variance that

does not affect substantial rights must be disregarded”); see also United States v. Tiser, 170 F. App’x

396, 399 (6th Cir. 2006) (“We review a violation of Rule 32 for harmless error”); United States v.

Springs, 105 F. App’x 811, 816 (6th Cir. 2004) (“even if an error [under Rule 32(i)(3)(B)] occurred

it was assuredly harmless”), vacated on other grounds, 125 S. Ct. 1712 (vacated in light of Booker);

United States v. Carter, 374 F.3d 399, 408 (6th Cir. 2004) (holding that district court committed "a

clear violation" of Fed. R. Crim. P. 32(i)(3)(B) but that its error was harmless), vacated on other

grounds, 543 U.S. 1111 (vacated in light of Booker); United States v. Parrott, 148 F.3d 629, 633-34


                                                  12
(6th Cir. 1998) (holding that while the trial court "did not fully comply with Rule 32(c)(1) when it

simply adopted the [presentence] report," any "error in this regard was harmless").

       Each of Crawford’s Rule 32 arguments is without merit for at least one of the following

reasons: (1) the argument was, in fact, ruled on by the district court; (2) the argument was not

presented to the district court; (3) the argument is without merit because the facts underlying it were

admitted in Crawford’s statement of facts that accompanied his guilty pleas or were otherwise

undisputed; or (4) the argument, if correct, demonstrates only harmless error.

       Having found no reason to question the procedural reasonableness of the sentence imposed

by the district court, we must now review for abuse of discretion the substantive reasonableness of

the sentence. Gall, 128 S. Ct. at 597. Because Crawford’s sentence was within the applicable

Guidelines range, we afford it a presumption of reasonableness. Vowell, 516 F.3d at 509. The

record demonstrates that district court carefully considered all of the 18 U.S.C. § 3553(a) factors

after hearing extensive testimony and argument with regard to them, and made an individualized

assessment of the appropriate sentence. We are satisfied that the district court did not abuse its

discretion in sentencing Crawford to 71 months' imprisonment.

                                        IV. CONCLUSION

       For the foregoing reasons, we AFFIRM.




                                                  13